Citation Nr: 9915564	
Decision Date: 06/04/99    Archive Date: 06/15/99

DOCKET NO.  97-16 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy as secondary to herbicide exposure.

2.  Entitlement to service connection for multiple myeloma as 
secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 2, 1968 to 
April 30, 1968. 

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of February 1997 from the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claims seeking 
entitlement to service connection for peripheral neuropathy 
and multiple myeloma.


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his or her claim.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.159 (1998).  This duty to 
assist involves obtaining relevant medical reports and 
examinations where indicated by the facts and circumstances 
of the individual case.  See Abernathy v. Principi, 3 Vet. 
App. 461 (1992); Roberts v. Derwinski, 2 Vet. App. 387 
(1992); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The appellant contends that he is entitled to service 
connection for peripheral neuropathy and multiple myeloma.  
He alleges that he is entitled to service connection for 
these disorders as a result of Agent Orange exposure while 
serving as a merchant seaman near Vietnam during the Vietnam 
War.  

Upon review of the evidentiary record, the Board finds that 
it is necessary to remand this case to schedule a hearing 
before a Member of the Board at the RO.  The appellant 
indicated that he desired such a hearing in his VA Form 9, 
Substantive Appeal of April 1997.  A hearing was held before 
a hearing officer at the RO in April 1997.  There is no 
evidence of record to indicate that the appellant intended 
this hearing to take the place of a hearing before a Member 
of the Board, or that he otherwise desired to withdraw his 
request for a hearing before a Member of the Board.

A written request for clarification of the appellant's 
hearing request was submitted to him on February 3, 1999.  
This form stated that if the appellant did not respond in 30 
days, the Board would assume that he still desires a hearing 
before a Member of the Board, and would make arrangements to 
schedule one.  The record contains no correspondence from the 
appellant within 30 days of the February 3, 1999 
clarification date.  Thus, it is presumed that he desires a 
hearing before a Member of the Board at the RO. 

In view of the foregoing, further appellate consideration is 
deferred and the case is REMANDED to the RO for the 
following:

Appropriate action should be taken by the 
RO, in accordance with the appellant's 
request to schedule the appellant for a 
personal hearing before a Member of the 
Board at the RO.  All correspondences 
pertaining to this matter should be 
associated with the claims folder.  

Following the hearing, the case should be returned to the 
Board for further appellate consideration, if otherwise in 
order.  By this REMAND the Board intimates no opinion, either 
factual or legal, as to the ultimate determination warranted 
in this case.  The purpose of the REMAND is to accord the 
appellant due process of law.  No action is required of the 
appellant until he receives further notice. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










